Citation Nr: 1710419	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  14-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the RO in Baltimore, Maryland. 

In a September 2014 letter, the Veteran asserted negligence on the part of the VA Medication Center during a June 2014 medical appointment resulting in additional bilateral hearing loss.  In essence, he filed a claim for disability benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  Inasmuch as no rating decision has ever addressed the issue of entitlement to compensation pursuant to that provision, the Board does not have jurisdiction of that issue and it is referred to the AOJ for issuance of a rating decision.  Should the claim be denied, the appellant is advised that he must perfect a timely appeal for the Board to exercise jurisdiction over it.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After examining the record, the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A, § 5103A (West 2014). 

The Veteran underwent a VA examination in June 2012.  The following audiometric testing results were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
75
70
75
LEFT
5
25
30
60
65

The speech discrimination scores recorded were 94 percent for the right with a puretone average of 58 dB, and 98 percent for the left ear with a puretone average of 37 dB (the Board notes that the June 2012 VA examination report, the December 2012 rating decision and the January 2014 statement of the case cited incorrect puretone average thresholds).  Applying these findings to the rating criteria yields findings of Level II right ear hearing loss and Level I left ear hearing loss.  Applying these results to Table VII, a noncompensable evaluation is assigned.

During an August 2016 Board central office hearing, the Veteran testified that his bilateral hearing loss had worsened since his previous June 2012 VA examination.  The Veteran further testified that he was issued hearing aids in 2012, but that even with his hearing aids he has a hard time understanding people talking, even when they are using a microphone.  In addition, he testified that if he does not wear hearing aids he cannot understand what people are saying.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Given the Veteran's assertion that his bilateral hearing loss has worsened, a remand is warranted for a new VA examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2.  Then, schedule the Veteran for a VA audiometric examination to determine the current severity of his service-connected bilateral hearing loss.

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



